ITEMID: 001-23283
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: WURM v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress;Mark Villiger
TEXT: The applicant, Mrs Lore Wurm, is a Austrian national, who was born in 1933 and lives in Bad Goisern. She is represented before the Court by Mr Rinner, a lawyer practising in Linz.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s husband ran a tanning factory in Upper Austria.
In 1990 the Wels Regional Court instituted criminal proceedings against the applicant her husband and three other accused. While the others were suspected of intentionally causing damage to the environment and of continuous aggravated fraud (schwerer gewerbsmässiger Betrug), the applicant was only suspected of the latter offence.
On 4 July 1990 the court carried out a judicial inspection (Lokalaugenschein) at the factory, and on 27 July 1990 the investigating judge questioned the applicant as a suspect. During the preliminary proceedings 70 witnesses were heard and two expert opinions on environmental matters were obtained.
On 12 January 1996 the investigating judge concluded the preliminary investigations and transmitted the file to the Wels Public Prosecutor’s Office.
On 19 September 1996 the Public Prosecutor preferred the indictment against the applicant, her husband and the other three accused.
On forty six days between 21 January and 20 October 1999 the Regional Court held trial hearings. The proceedings against one of the accused were continued separately. On the last-mentioned date the Regional Court convicted the applicant’s husband and two other accused of continuous aggravated fraud but acquitted the applicant.
On 27 December 1999 the written version of the court’s judgment was served upon the applicant.
Section 91 of the Courts Act (Gerichtsorganisationsgesetz), which has been in force since 1 January 1990, provides as follows.
"(1) If a court is dilatory in taking any procedural step, such as announcing or holding a hearing, obtaining an expert’s report, or preparing a decision, any party may submit a request to this court for the superior court to impose an appropriate time-limit for the taking of the particular procedural step; unless sub-section (2) of this section applies, the court is required to submit the request to the superior court, together with its comments, forthwith.
(2) If the court takes all the procedural steps specified in the request within four weeks after receipt, and so informs the party concerned, the request is deemed withdrawn unless the party declares within two weeks after service of the notification that it wishes to maintain its request.
(3) The request referred to in sub-section (1) shall be determined with special expedition by a chamber of the superior court consisting of three professional judges, one of whom shall preside; if the court has not been dilatory, the request shall be dismissed. This decision is not subject to appeal."
